1                                                    THE HONORABLE RICARDO S. MARTINEZ

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE

9    STARR INDEMNITY & LIABILITY                       IN LAW AND ADMIRALTY
     COMPANY, a Texas corporation,
10                                                     Case No. 2:21-cv-00288 RSM
                            Plaintiff,
11                                                     STIPULATED MOTION FOR DISMISSAL
               v.                                      WITH PREJUDICE AND ORDER
12
     KIEWIT CORPORATION, a Delaware
13   corporation; KIEWIT INFRASTRUCTURE
     WEST CO., a Delaware corporation,
14   MANSON CONSTRUCTION CO., a
     Washington corporation, and GENERAL
15   CONSTRUCTION CO., a Delaware
     corporation,
16
                            Defendants.
17

18                                          STIPULATION

19             COME NOW the parties to the above-captioned action, through their respective

20   counsel of record, and hereby stipulate to the entry of an Order of Dismissal of All Claims, in

21   their entirety, with prejudice and without costs or fees, for the reason that the named parties

22   have reached final settlement in this matter.

23             //


      STIPULATED MOTION AND ORDER FOR DISMISSAL WITH                               Le Gros Buchanan
      PREJUDICE - Page 1                                                                & Paul
                                                                                     4025 Delridge Way sw
      Case No. 2:21-cv-00288 RSM                                                            SUITE 500
                                                                                        Seattle, wa 98106
      {29122-00717762;2}
1              SO AGREED AND STIPULATED on this 14th day of July, 2021.

2     LE GROS BUCHANAN & PAUL
                                                       BAUER MOYNIHAN & JOHNSON LLP
3     By: s/ Eric R. McVittie
       s/ Daniel J. Park                               By: s/ Donald K. McLean
4     Eric R. McVittie, WSBA # 20538                   Donald K. McLean, WSBA # 24158
      Daniel J. Park, WSBA # 43748                     2101 Fourth Avenue, Suite 2400
5     4025 Delridge Way SW Suite 500                   Seattle, WA 98121
      Seattle, WA 98106                                Tel: (206) 443-3400
6     Tel: (206) 623-4990                              Fax: (206) 448-9076
      Fax: (206) 467-4828                              Email: dkmclean@bmjlaw.com
7     Email: emcvittie@legros.com                      Attorneys for Defendants Kiewit
      dpark@legros.com                                 Corporation, Kiewit Infrastructure West
8     Attorneys for Plaintiff Starr Indemnity          Co., Manson Construction Co., and General
      & Liability Company                              Construction Co.
9

10                                               ORDER

11             Based on the foregoing Stipulation, the above-captioned cause is hereby dismissed with

12   prejudice, and without costs.

13             DATED this 14th day of July, 2021.

14

15

16                                                  A
                                                    RICARDO S. MARTINEZ
17                                                  CHIEF UNITED STATES DISTRICT JUDGE

18

19

20   Presented by:

21   LE GROS BUCHANAN & PAUL

22   By: s/ Eric R. McVittie
     s/ Daniel J. Park
23   Eric R. McVittie, WSBA # 20538
     Daniel J. Park, WSBA # 43748
      STIPULATED MOTION AND ORDER FOR DISMISSAL WITH                                Le Gros Buchanan
      PREJUDICE - Page 2                                                                 & Paul
                                                                                      4025 Delridge Way sw
      Case No. 2:21-cv-00288 RSM                                                             SUITE 500
                                                                                         Seattle, wa 98106
      {29122-00717762;2}
1    4025 Delridge Way SW Suite 500
     Seattle, WA 98106
2    Tel: (206) 623-4990
     Fax: (206) 467-4828
3    Email: emcvittie@legros.com
     dpark@legros.com
4    Attorneys for Plaintiff Starr Indemnity & Liability Company

5    BAUER MOYNIHAN & JOHNSON LLP

6    By: s/ Donald K. McLean
     Donald K. McLean, WSBA # 24158
7    2101 Fourth Avenue, Suite 2400
     Seattle, WA 98121
8    Tel: (206) 443-3400
     Fax: (206) 448-9076
9    Email: dkmclean@bmjlaw.com
     Attorneys for Defendants Kiewit Corporation,
10   Kiewit Infrastructure West Co., Manson
     Construction Co., and General Construction Co.
11

12

13

14

15

16

17

18

19

20

21

22

23


      STIPULATED MOTION AND ORDER FOR DISMISSAL WITH               Le Gros Buchanan
      PREJUDICE - Page 3                                                & Paul
                                                                    4025 Delridge Way sw
      Case No. 2:21-cv-00288 RSM                                           SUITE 500
                                                                       Seattle, wa 98106
      {29122-00717762;2}
1                                         CERTIFICATE OF SERVICE

2
                      I hereby certify that on July 14, 2021, I electronically filed the foregoing with the Clerk
              of the Court using the CM/ECF system, which will send notification of such filing to The
3             Honorable Ricardo S. Martinez, and serve it on all associated counsel.

4                    I certify under penalty of perjury under the laws of the United States and State of
              Washington that the foregoing is true and correct.
5
                          Signed at Seattle, Washington this 14th day of July, 2021.
6
                                                     s/ Jamie Porter
7                                                    Jamie Porter, Legal Assistant
                                                     LeGros Buchanan & Paul
                                                     4025 Delridge Way SW, Suite 500
8
                                                     Seattle, Washington 98106
                                                     Tel.:    206-623-4990
9                                                    E-mail: jporter@legros.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATED MOTION AND ORDER FOR DISMISSAL WITH                                                   Le Gros Buchanan
     PREJUDICE - Page 4                                                                                    & Paul
                                                                                                        4025 Delridge Way sw
     Case No. 2:21-cv-00288 RSM                                                                                SUITE 500
                                                                                                           Seattle, wa 98106
     {29122-00717762;2}
